Rakestraw, J.
This action originated in this court as an attempted appeal from a conviction of first degree murder. The petitioner was convicted by jury verdict on March 1, 1958, and on March 19,1958, he was sentenced to life imprisonment.
Petitioner began his procedures for an appeal to this court on February 26, 1964. On November 24, 1964, this court issued a writ ordering Russell E. Stewart, the Judge of the Madison Circuit Court at the time of the petitioner’s conviction and the Special Judge for the appeal procedures, to sustain the petitioner’s petition for transcript and motion for appointment of counsel or to show cause why said motion should not be sustained.
The respondent filed his return to such alternative writ on December 7, 1964.
On June 18, 1965, this court ordered the public defender to show cause why he should not represent the petitioner. On July 22, 1965, the public defender filed his answer to that rule, showing that on July 21, 1965 the petitioner had been granted a new trial in the Madison Circuit Court, because it was impossible to obtain a transcript of his trial.
Since the petitioner has been granted a new trial, no further action in this court is now necessary.
Petition dismissed.
Myers, C. J., Jackson and Arterburn, JJ., concur. Achor, J., not participating.
Note. — Reported in 214 N. E. 2d 177.